DETAILED ACTION
This action is in response to applicant's amendment filed 04/16/21.
The examiner acknowledges the amendments to the claims.
Claims 1, 3-9, 11-23 are pending in this application. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Shinji Koike on Wednesday, May 5, 2021.
The application has been amended as follows: 
To the claims:
Claim 1, last line 25, after “first axis”, --, wherein the first pulley and the first pulley portion do not overlap with each other as seen in a direction orthogonal to the direction of the first axis-- is inserted.
Claim 21, last line 23, after “first axis”, --, wherein the first pulley and the first pulley portion do not overlap with each other as seen in a direction orthogonal to the direction of the first axis-- is inserted.
Claim 22 is cancelled.

Reasons for Allowance
Claims 1, 3-9, 11-21, and 23 are allowed.
The following is an examiner’s statement of reasons for allowance: None of the prior art of record, alone or in combination, teaches or renders obvious a tool comprising, inter alia, an end effector including a first pulley portion rotatably mounted on a wrist member, and a first pulley mounted on the wrist member via a first connection, wherein the first pulley portion is located closer to a first end of the first connection than a second end of the first connection, and wherein the first pulley is located closer to the second end of the first connection than the first pulley portion is, with respect to the direction of the first axis, wherein the first pulley and the first pulley portion do not overlap with each other as seen in a direction orthogonal to the direction of the first axis.  The closest prior art of record Chaplin et al (U.S. Pub. No. 2017/0165012) discloses a first pulley portion (lower end of jaw 503 rotatably connected with joint 513; see Figure 5A and paragraph [0037]) and a first pulley (716; see Figures 6A-7E) mounted on a wrist member (509; see Figures 5A-5B) via a first connection (see pivot shaft that extends along axis 512 from a first end at joint 513 to a second end at joint 507), wherein the first pulley portion is closer to a first end of the first connection, and the first pulley is located closer to the second end of the first connection than the first pulley portion is.  However, the first pulley portion and the first pulley portion are overlapping when seen in a direction orthogonal to the direction of the first axis (see Figure 8 of Chaplin).
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DIANE D YABUT whose telephone number is (571)272-6831.  The examiner can normally be reached on M-F 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Darwin Erezo can be reached on 571-272-4695.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-






/DIANE D YABUT/Primary Examiner, Art Unit 3771                                                                                                                                                                                                        05/07/2021